DETAILED ACTION
Response to Amendment
The amendment filed on 06/01/21 has been entered. Claims 1-9, 11-20 remain pending in the application.
	
Allowable over Prior Art
Regarding 35 USC 103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in dependent claim 8. However, the claim would need to be amended or cancelled in order to put it into condition for allowance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites identifying, by one or more internetworked computer devices implementing a social network, a set of engagement actions relating to each user of a first plurality of users on the social network, wherein the set of engagement actions relating to each user of the first plurality of users is associated with a respective user engaging content items on the social network; determining, by the one or more internetworked computer devices, a user engagement score for 
The limitations of identifying, …, a set of engagement actions relating to each user of a first plurality of users on the social network, wherein the set of engagement actions relating to each user of the first plurality of users is associated with a respective user engaging content items on the social network; determining, …, a user engagement score for each user of the first plurality of users based on the set of engagement actions relating to a respective user, wherein the user engagement score for at least some users of the first plurality of users is determined based on engagement actions performed on multiple content items, the multiple content items including content items that are visible to some, but not all, users on the social network, and wherein the set of engagement actions relating to the respective user to determine the user engagement score comprises: (i) the respective user reading shared content before resharing the shared content, the user engagement score increasing as an amount of time the respective user spends reading shared content before resharing the shared content increases or (ii) the respective user sharing content over a time period, the user engagement score decreasing as a rate with which the respective user shares content over the time period increases; identifying, …, a second plurality of users on the social network that has engaged a content item on the social network, wherein: the second plurality of users is a subset of the first plurality of users; determining, …, a content quality score for the content item based on the 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – and the content item is displayed on a user feed; retrieving, by the one or more internetworked computer devices, the user engagement score for each user of the second plurality of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of retrieving, by the one or more internetworked computer devices, the user engagement score for each user of the second plurality of users, which is a mere data gathering step, represents well-understood, routine, conventional 
Independent claims 14, 20 recite identify a set of engagement actions relating to each user of a first plurality of users on the social network, wherein the 
The limitations of identify a set of engagement actions relating to each user of a first plurality of users on the social network, wherein the set of engagement actions relating to each user of the first plurality of users is associated with a respective user engaging content items on the social network; determine a user engagement score for each user of the first plurality of users based on the set of engagement actions relating to a respective user, wherein the user engagement score for at least some users of the first plurality of users is determined based on engagement actions performed on multiple content items, the multiple content items including content items that are visible to some, but not all, users on the social network, and wherein the set of engagement actions relating to the respective user to determine the user engagement score comprises: (i) the respective user reading shared content before resharing the shared content, the user engagement score increasing as an amount of time the respective user spends reading shared content before resharing the shared content increases or (ii) the respective user sharing content over a time period, the user engagement score decreasing as a rate with which the respective user shares content over the time period increases; identify a second plurality of users on the social network that has engaged a content item on the social network, wherein: the second plurality of users is a subset of the first plurality of users; determine a content quality score for the content item based on the retrieved 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of retrieve the user engagement score for each user of the second plurality of users, which is a mere data gathering step, represents well-
	Claims 2-9, 11-13, 15-19 depend on claims 1, 14 and include all the limitations of claims 1, 14. Therefore, claims 2-9, 11-13, 15-19 recite the 
Claims 2, 15 similarly recite the additional limitation of wherein the set of engagement actions relating to each user of the first plurality of users includes new shares or re-shares by a respective user of the first plurality of users. This judicial exception is not integrated into a practical application. The additional element further incorporates the mental process step as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional limitation merely specifies that the engagement actions include new shares and reshares by users. This does not preclude the identifying of the engagement actions from being performed in the mind Accordingly, claim 2, 15 further recite the abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the set of engagement actions relating to each user of the first plurality of users includes new shares or re-shares by a respective user of the first plurality of users further represents the mental process step of identifying a set of engagement actions as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance 
Claims 3, 16 similarly recite the additional limitations of wherein the set of engagement actions relating to each user of the first plurality of users includes new shares or re-shares over the time period by a respective user of the first plurality of users, and wherein the user engagement score decreases as a ratio of new shares or re-shares over the time period by the respective user increases. This judicial exception is not integrated into a practical application. The additional element further incorporates the mental process step as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional limitation merely specifies that the engagement actions include new shares and reshares by users and that the user engagement score decreases as the ratio of shares/reshares over a time period increases, which can be accomplished in the mind. That is, this additional limitation does not preclude the identifying of the engagement actions from being performed in the mind Accordingly, claim 3, 16 further recite the abstract idea and are ineligible.

Claims 4-5, 8, 12-13, 17, 18 similarly recite the additional limitations of determining, …, a user engagement score formula, and wherein determining a user engagement score for each user of the first plurality of users is further based on the user engagement score formula; determining, …, a content quality score formula, and wherein determining a content quality score for the content item is further based on the content quality score formula; wherein the user 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of determining, …, a user engagement score formula, and wherein determining a user engagement score for each user of the first plurality 
Claims 6, 19 similarly recite the additional limitation of wherein the content item is a website, webpage, image, or video clip. This judicial exception is not integrated into a practical application. The additional element further incorporates the mental process step as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional limitation merely specifies that the content item is a website, webpage, image, or video clip. This 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the content item is a website, webpage, image, or video clip further represents the mental process steps as identified in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step further recites the abstract idea (mental process) and does not integrate the judicial exception into a practical application. Further recitation of the abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 6, 19 are not patent eligible.
Claim 7 recites the additional limitation of wherein the set of engagement actions relating to each user of the first plurality of users includes likes, comments, or clicks initiated by a respective user of the first plurality of users. This judicial exception is not integrated into a practical application. The additional element further incorporates the mental process step as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the set of engagement actions relating to each user of the first plurality of users includes likes, comments, or clicks initiated by a respective user of the first plurality of user further represents the mental process steps as identified in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step further recites the abstract idea (mental process) and does not integrate the judicial exception into a practical application. Further recitation of the abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 7 is not patent eligible.
Claim 9 recites the additional limitation of wherein the one or more internetworked computer devices are configured to store a plurality of records for 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the one or more internetworked computer devices are configured to store a plurality of records for each user of the first plurality of users, wherein the plurality of records for a respective user includes the set of 
Claim 11 recites the additional limitations of wherein the content quality score is indicative of low quality, and wherein performing the action for changing visibility of the content item within the social network further comprises preventing the content item from appearing in another user feed. This additional limitation does not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, This additional 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 9, 11-12, 14-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2018/0039631) in view of Brunn (US 2016/0315899) and further in view of Milner (US 2017/0262451) and Helvik (US 2015/0249715).
Regarding claim 1, Gupta discloses:
A method, comprising: identifying, by one or more internetworked computer devices implementing a social network, a set of engagement actions relating to each user of a first plurality of users on the social network, wherein the set of engagement actions relating to each user of the first plurality of users is associated with the respective user engaging content items on the social network at least by ([0025], [0091] “The member source 424-1 to 424-P associated with each share instance 422-1 to 422-P records which member shared the content item. In some example embodiments, it also includes the time of the share, the amount of engagement the share received from other members (e.g., likes, comments, up votes, and so on). In some example embodiments, a member's influence level is stored with the member source 424-1 to 424-P data.”, [Fig. 1], [Fig. 4]) and the set of engagement actions are the share actions stored within the share instance records which each include the share instance and the corresponding member that shared the content item for each content item record as shown in at least Fig. 4. [0025] and Fig. 1 disclose the implementation of a social networking system;
determining, by the one or more internetworked computer devices, a user engagement score for each user of the first plurality of users… at least by ([0091] “The member source 424-1 to 424-P associated with each share instance 422-1 to 422-P records which member shared the content item. In some example embodiments, it also includes the time of the share, the amount of engagement the share received from other members (e.g., likes, comments, up votes, and so on). In some example embodiments, a member's influence level is stored with the member source 424-1 to 424-P data.”) and the user engagement score could 
identifying, by the one or more internetworked computer devices, a second plurality of users on the social network that has engaged a content item on the social network, wherein the second plurality of users is a subset of the first plurality of users at least by ([0134] “In some example embodiments, for each particular content item, the social networking system (e.g., the social networking system 120 in FIG. 1) determines (824) a number of shares of the particular item by members associated with the organization that occur during a first sharing period…In some example embodiments, the social networking system (e.g., the social networking system 120 in FIG. 1) only identifies early shares by members associated with the organization. In other example embodiments, the social networking system (e.g., the social networking system 120 in FIG. 1) counts early shares by any member of the social networking system (e.g., the social networking system 120 in FIG. 1).”) and the second plurality of users are the members associated with an organization (subset of all members within the social media system) that shared each particular content item;
and the content item is displayed on a user’s feed at least by ([0090] “In some example embodiments, the share instance records 418 include a list of share instances 422-1 to 422-P (each instance wherein a member shares that social network feed, in a blog, in a tweet, and so on” [0118] “In this context, sharing means republishing the content item on one or more social networks such that the social contacts of the sharing members can view or access the shared content item. For example, a member can post a link to an article in their social media feed.”);
retrieving, by the one or more internetworked computer devices, the user engagement score for each user of the second plurality of users at least by ([0091], [0135] “In some example embodiments, the social networking system (e.g., the social networking system 120 in FIG. 1) weighs early shares based on the reputation of the member who shares the content item. In this way, a smaller number of early shares from highly influential members may be determined to be more important than a larger number of low influence members. In some example embodiments, the social networking system (e.g., the system 120 in FIG. 1) weighs early shares based on the number of contacts of the early sharers. The more contacts a sharer has, the more likely the content item will be viewed by other members.”) and the retrieved user engagement scores could be the influence level or the amount of engagement a share received from other members for a share instance of each member source which, at least in part, are used to weigh early sharing of a content item. That is, as disclosed in [0091], the 
determining, by the one or more internetworked computer devices, a content quality score for the content item based on the retrieved user engagement score for each user of the second plurality of users at least by ([0051] “In some example embodiments, the shareability score module 124 also measures the influence level of the sharing members when determining the early sharing factor. For example, if two articles are shared four times in the first four hours of being released, but the first article is shared by members with high influence levels and the second article is shared by members with relatively low influence levels, the shareability score module 124 will rank the first article as having a higher early sharing factor score than the second article.” [0053] “In some example embodiments, the shareability score module 124 creates the shareability score by combining the determined factors. In some example embodiments, each factor has a predetermined associated weight and the influence of each factor on the shareability score is determined by the weight assigned to the factor.” [0073] “a shareability score module 124 for generating a shareability score for a plurality of content items for a particular group of members (e.g., all the members associated with a particular organization) by using a variety of factors to estimate the likelihood that members in the particular group with re-share the content item” [0106] “the shareability score module 124 generates a plurality of sub-scores (e.g., content scores, historical trends, early 
and based at least in part on the content quality score, performing, by the one or more internetwork computer devices, an action for changing visibility of the content item within the social network… at least by ([0096] “In response, the social networking system (e.g., the social networking system 120 in FIG. 1) determines a shareability score 510-1 to 510-8 for each article 502-1 to 502-8. In this example, that shareability score is then displayed along with the associated article. In other example embodiments, the shareability score is not actually displayed but is used to reorder the articles on the page.”) and the action for changing the visibility of the content items is the reordering of content items, such as articles displayed on a social media page based on their shareability scores.
Gupta fails to explicitly disclose “determining, by the one or more internetworked computer devices, a user engagement score for each user of the first plurality of users based on the set of engagement actions relating to a respective user, wherein the user engagement score for at least some users of the first plurality of users is determined based on engagement actions performed on multiple content items, the multiple content items including content items that are visible to some, but not all, users on the social network, and wherein the set of engagement actions relating to the respective user to determine the user engagement score comprises : (i) the respective user reading shared content before resharing the shared content, the user engagement score increasing as an amount of time the respective user spends reading shared content before resharing the shared content increases or (ii) the respective user sharing content over a time period, the user engagement score decreasing as a rate with which the respective user shares content over the time period increases; wherein the retrieved user engagement score for at least some users of the second plurality of users was determined based on an engagement action performed on a different content item; … performing… an action for changing visibility of the content item within the social network comprising removing the content item from the user feed”
However, Brunn teaches determining, by the one or more internetworked computer devices, a user engagement score for each user of the first plurality of users based on the set of engagement actions relating to a respective user, wherein the user engagement score for at least some users of the first plurality of users is determined based on engagement actions performed on multiple content items, and wherein the set of engagement actions relating to the respective user to determine the user engagement score comprises : (i) the respective user reading shared content before resharing the shared content at least by ([0004] “The application detects an activity of the user, determines the time spent by the user, and stores the determined time spent for each of a plurality of users.” [0011] “the amount of time or effort the user puts into the reading or viewing. In one aspect, responsive to the user (e.g., a reader) taking an action on the content (e.g., liking, sharing, messaging, commenting), the method and/or system may use the information about the user's reading of the article to improve the rendering of feeds for people following the commentator (the user) in a number of ways by computing a relevancy score for the user's action.” [0013]-[0014] disclose the tracking of users viewing or reading different content items, such as videos, articles, posts, or short stories [0022] “If the user has not clicked on the link through the social network application or page, but is taking a reshare action with a comment from another user's share, then the system of the present disclosure in one embodiment concludes the user is commenting without reading” [0023] “At 118, comments and/or other actions (e.g., reshares) are prioritized for delivery to followers based on whether the user (actor) actually consumed the content being acted on”) and the engagement score is the relevancy score or score for the user;
the user engagement score increasing as an amount of time the respective user spends reading shared content before resharing the shared content increases or (ii) the respective user sharing content over a time period, the user engagement score decreasing as a rate with which the respective user shares content over the time period increases at least by ([0014] “actions from users who have actually read the article (e.g., as measured by a progression at least of a certain speed through the article, where the threshold speed may vary by reader based on their history) or viewed a video (as measured by the video playing through to completion) are given a higher score. If the user has quoted a specific area of the article, the method and/or system of the present disclosure in one embodiment confirm that the user has read that area of the article or watched that part of a video in context (e.g., as opposed to viewing a clip selected by another user or copying a quote from another user). If the user has not read or viewed the area being quoted, the score for the user is lowered.” [0022] “If the user has not clicked on the link through the social network application or page, but is taking a reshare action with a comment from another user's share, then the system of the present disclosure in one embodiment concludes the user is commenting without reading. …The depth or degree of the user's consumption is determined to be proportional to the amount of time spent by the user reading or viewing the content or the area of the content.”);
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Brunn into the teaching of Gupta because the references similarly disclose the processing and display of social media content. Consequently, one of ordinary skill in the art would be motivated to further modify the social media system as in Gupta to further include the tracking of specific user engagement such as the amount of time users read particular content before sharing as in Brunn in order to [0011] “improve the rendering of feeds for people following the 
Gupta, Brunn fail to disclose “the multiple content items including content items that are visible to some, but not all, users on the social network; wherein the retrieved user engagement score for at least some users of the second plurality of users was determined based on an engagement action performed on a different content item; … performing… an action for changing visibility of the content item within the social network comprising removing the content item from the user feed”
	However, Milner teaches wherein the retrieved user engagement score for at least some users of the second plurality of users was determined based on an engagement action performed on a different content item at least by ([0040] discloses the segmentation of users based on categories [0041] discloses that the scores are calculated based on social metrics [0085] “a plurality of connected social networks, connected to user device 180 a (associated to user object 601), are retrieved and a score may be returned for each category”. [0061] discloses that the metrics that are tracked within the social network comprise content shared or generated by the user and content shared or generated by other users (different content items)).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Milner into the teaching of Gupta, Brunn because the references similarly disclose the processing and display of social media content. 
Gupta, Brunn, Milner fail to disclose “the multiple content items including content items that are visible to some, but not all, users on the social network; … performing… an action for changing visibility of the content item within the social network comprising removing the content item from the user feed”

However, Helvik teaches the following limitations, the multiple content items including content items that are visible to some, but not all, users on the social network at least by ([0018] discloses that information items can be a plurality of different items that can be displayed within a feed [0057] “According to one embodiment, as long as documents or information items are characterized as “Future” documents or information items that will be surfaced to the user in a future instance of the information feed, those documents or information items may be changed, including re-ranking or re-scoring those items which may result in removing one or more of those items from the future instance of the information feed 105.”) and some documents that are to be shown on a user’s 
… performing… an action for changing visibility of the content item within the social network comprising removing the content item from the user feed at least by ([0030]-[0031], [0057] “However, as described above, the APE 220 is from time to time scoring documents and information items that are being analyzed for inclusion in a future instance of the information feed for when the user next accesses a next instance of the information feed…According to one embodiment, as long as documents or information items are characterized as “Future” documents or information items that will be surfaced to the user in a future instance of the information feed, those documents or information items may be changed, including re-ranking or re-scoring those items which may result in removing one or more of those items from the future instance of the information feed 105. Once the user actually opens a future instance of the feed 105 and views new documents or information items, those viewed documents or information items will now be part of the information feed characterized as the “Past” and will stay in the feed unless removed as described above.”) and [0030]-[0031] goes into further detail regarding how items are scored in order to ultimately rank them and removing certain items from displaying within a user’s feed.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Helvik into the teaching of Gupta, Brunn, Milner because the 
As per claim 2, claim 1 is incorporated, Gupta further discloses:
wherein the set of engagement actions relating to each user of the first plurality of users includes new shares or re-shares by a respective user of the first plurality of users at least by ([0090]-[0091], [Fig. 4]) and the share instance records store all of the share instances corresponding to a member for each content item as shown in at least Fig. 4.
As per claim 4, claim 1 is incorporated, Gupta, Brunn fail to disclose “wherein the method further comprises: determining, by the one or more internetworked computer devices, a user engagement score formula, and wherein determining a user engagement score for each user of the first plurality of users is further based on the user engagement score formula”
However, Milner teaches the above limitations at least by ([0089] which discloses a formula for calculating influence scores).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Milner into the teaching of Gupta, Brunn because the references 
As per claim 5, claim 1 is incorporated, Gupta further discloses:
wherein the method further comprises: determining, by the one or more internetworked computer devices, a content quality score formula, and wherein determining a content quality score for the content item is further based on the content quality score formula at least by ([0107] “In some example embodiments, the sub-scores are combined together based on the weights to create the shareability score 608. In some example embodiments, this is accomplished by a generation module (e.g., module 326 in FIG. 3). For example, if sub-score 1 (S1) and sub-score 2 (S2) had respective weights weight 1 (W1) and weight 2 (W2), the shareability score could be determined as follows: Score=S 1 *W 1+ S 2 *W 2”).
As per claim 6, claim 1 is incorporated, Gupta further discloses:
wherein the content item is a website, webpage, image, or video clip at least by ([0019] “In some example embodiments, organizations can recommend content items (e.g., articles, blogs, videos, and so on) to associated members (e.g., employees, owners, volunteers, and so on).”).
As per claim 7, claim 1 is incorporated, Gupta further discloses:
wherein the set of engagement actions relating to each user of the first plurality of users includes likes, comments, or clicks initiated by a respective user of the first plurality of users at least by ([0091] “In some example embodiments, it also includes the time of the share, the amount of engagement the share received from other members (e.g., likes, comments, up votes, and so on).”).
As per claim 9, claim 1 is incorporated, Gupta further discloses:
wherein the one or more internetworked computer devices are configured to store a plurality of records for each user of the first plurality of users, wherein the plurality of records for the respective user includes the set of engagement actions relating to a respective user, and wherein each record of the of the plurality of records for a respective user logs an engagement action with associated with the content item at least by ([0035] “In some example embodiments, the historical data 134 includes all past interactions that members of the social networking system 120 have taken with regard to content items. For example, each time a member shares, likes, comments on, or otherwise interacts with a particular content item, the social networking system 120 stores that interaction in the historical data 134. This information can then later be accessed to determine which content items have been shared or otherwise interacted with” [0088] “FIG. 4 is a block diagram of an exemplary data structure for the historical data 134 database. In some example embodiments, the historical data 134 includes a plurality of content item records (402-1 to 402-N). It should be noted that when a generic content item record is being discussed 
As per claim 11, claim 1 is incorporated, Helvik further discloses:
wherein the content quality score is indicative of low quality, and wherein performing the action for changing visibility of the content item within the social network further comprises preventing the content item from appearing in another user feed at least by ([0054] “Notwithstanding, a lower scoring or ranking boundary may be applied to prevent including items in the information feed that clearly are not relevant enough for inclusion in the user's feed. As illustrated in FIG. 5C, two additional information items 545, 550 have been added in order to provide new information to the information feed, but as illustrated in FIG. 5C, the scoring or rankings for the information items may be relatively low compared to the scorings or rankings of other information items, but are added to ensure the feed is updated when the user accesses the feed. As should be appreciated, when the user refreshes the feed application 255, new documents or information items may be added in the same way as if the user reopens the application to generate a new instance of the information feed 105.”).
As per claim 12, claim 1 is incorporated, Gupta, Brunn fail to disclose “wherein the user engagement score for each user of the first plurality of users is a value between zero and one”
However, Milner teaches the above limitations at least by ([0059] “A score may be a value, percentage or rate ranging, for example, from 0 to 1, calculated, for example, as a fraction.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Milner into the teaching of Gupta, Brunn because the references similarly disclose the processing and display of social media content. Consequently, one of ordinary skill in the art would be motivated to further modify the social media system as in the combination of references to further include the determining of a score between zero and one as in Milner in order to prevent the score from causing any potential errors resulting from unbounded or undefined values.

Claims 14, 15, 17-20 recite similar claim limitations as the method of claims 1, 2, 4-6, except that they set forth the claimed invention as a system and one or more non-transitory computer-readable media, as such they are rejected for the same reasons as applied hereinabove.

Claims 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2018/0039631) in view of Brunn (US 2016/0315899) and Milner (US 2017/0262451) and Helvik (US 2015/0249715) and further in view of Anderson (US 2011/0282943).
As per claim 3, claim 1 is incorporated, Gupta further discloses:
wherein the set of engagement actions relating to each user of the first plurality of users includes new shares or re-shares over the time period by a respective user of the first plurality of users at least by ([0134] “In some example embodiments, for each particular content item, the social networking system (e.g., the social networking system 120 in FIG. 1) determines (824) a number of shares of the particular item by members associated with the organization that occur during a first sharing period.”) and the number of shares of a content item by the members during a first sharing period are the shares over an eight day time period by each of the users when interpreted under the BRI.
Gupta, Brunn, Milner, Helvik fail to disclose “and wherein the user engagement score decreases as a ratio of new shares or re-shares over the time period by the respective user increases”
However, Anderson teaches the above limitation at least by ([0026] “Users 102 or, owners of social media pages, create a personal or group profile page (typically a web page) and use it as a platform to share information through messages, files, posts, news feeds, photographs, audio clips, video clips, URL's, etc” [0069] “a post frequency statistic related to a social media page is computed by the SMPE, and defined as a number of posts per day, averaged over a period will lower levels of user engagement. On the other hand, if a social media pages do not contain enough posts, other users and fans will not be engaged enough, which will also lower user engagement levels. Thus, it will be appreciated that posting too much or too little can result in reduced engagements of users in a social media page. In other words, a high post frequency does not necessarily correspond to a high levels of user engagement.” [0100] “As noted previously, post frequency is representative of user engagement. Generally speaking, user engagement is considered as a mean value indicative of how likely users are to interact with a social media page. However, a “High” post frequency does not necessarily correspond to “High” user engagement. In other words, posting too much or too little can result in reduced engagements of users in a social media page. This is because in an exemplary scenario, if social media page users posts too frequently, then fans and other users who subscribe to a social media page will be overwhelmed with a large number of posts, and consequently, they will start ignoring content, which, in turn, will lower levels of user engagement”) and the user engagement score is the level of user engagment which decreases if a user posts or shares content too often (ratio of new shares/reshares over the time period increasing).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Anderson into the teaching of Gupta, Brunn, Milner, Helvik because the references similarly disclose the processing and/or display of social media content to users. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the decreasing of user engagement scores when users are oversharing content as in Anderson in order to prevent users that share content without viewing or reading it from having inflated engagement scores.
Claim 16 recites equivalent claim limitations as the method of claim 3, except that it sets forth the claimed invention as a system, as such it is rejected for the same reasons as applied hereinabove.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2018/0039631) in view of Brunn (US 2016/0315899) and Milner (US 2017/0262451)  and Helvik (US 2015/0249715) and further in view of Barnes (US 2009/0299824).
As per claim 13, claim 1 is incorporated, Gupta, Brunn, Milner, Helvik fail to disclose “wherein the content quality score for the content item is an average of the retrieved user engagement score for each user of the second plurality of users”
However, Barnes teaches the above limitations, at least by ([0099] “the server 100 website (itself being a social network) may allow members to establish groups and searching may be limited to the average ratings of content ratings of the members of the one or more groups.”) and each of the average ratings of content items is the content quality score.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Barnes into the teaching of Gupta, Brunn, Milner, Helvik because the references pertain to the processing of social media content. Consequently, one of ordinary skill in the art would be motivated to further modify the systems as in the combination of references to further include the averaging of the ratings of members in order to rate content as in Barnes; and to confer the benefit of [0002] “providing dynamic communications and more particularly, to a system and method for collecting and distributing and presented dynamic real-time metadata such as reviews and ratings” as in Barnes to the combination of references.

Response to Arguments
The following is in response to the amendment filed on 06/01/21.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pg. 8, applicant argues that it is unreasonable to expect that a user on a social network would be able to determine how much time another user spends reading content and it is unreasonable to expect that a user would be able to monitor the sharing activity of other users over time.

Regarding 35 USC 101, on pg. 9, applicant argues that the claims are directed to an improvement.
In response to the preceding argument, examiner respectfully submits that changing visibility or removing content off of a user’s feed is not an improvement to the technology. Rather, this aspect of the invention is insignificant extra-solution activity and is directed to the well-understood, routine, conventional activity of presenting offers and gathering statistics, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. That is, well-understood, routine, conventional activity cannot be considered to be an improvement as asserted by the applicant.
Regarding 35 USC 101, on pg. 11, applicant argues that step 2B is satisfied because of the combination of elements that are not disclosed by the prior art.
In response to the preceding argument, examiner respectfully submits that the prior art, as mentioned by the applicant is not considered with regard to subject matter eligibility. This is clearly stated in MPEP [2106.06] " Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 
Regarding 35 USC 103, on pg. 14, applicant argues that Brunn and Helvik do not cure the defects of Gupta.
In response to the preceding argument, examiner respectfully submits that Brunn does disclose “wherein the user engagement score for at least some users of the first plurality of users is determined based on engagement actions performed on multiple content items” at least by [0013]-[0014] which disclose the tracking of users viewing or reading different content items, such as videos, articles, posts, or short stories. Helvik also discloses “the multiple content items including content items that are visible to some, but not all, users on the social network” at least by [0018] which discloses that information items can be a plurality of different items that can be displayed within a feed and [0057] which discloses removing of items future instances of an information feed (and thus not become visible to some users).
	
Applicant’s additional arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection.
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2169

/MATTHEW ELL/Primary Examiner, Art Unit 2145